Dismiss and Opinion Filed March 18, 2015




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00332-CV

                         IN RE MARK LYNN MILLIGAN, Relator

                 Original Proceeding from the 363rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F11-27465-W

                             MEMORANDUM OPINION
                        Before Justices Bridges, Stoddart, and Whitehill
                                  Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the district

clerk to provide him a free copy of the record for use in preparation of his petition for

discretionary review in the Texas Court of Criminal Appels. The Court’s power to issue a writ

of mandamus is limited. The extent of the Court’s writ power is set out in TEX. GOV'T CODE §

22.221:


       (a) Each court of appeals or a justice of a court of appeals may issue a writ of
       mandamus and all other writs necessary to enforce the jurisdiction of the court.

       (b) Each court of appeals for a court of appeals district may issue all writs of
       mandamus, agreeable to the principles of law regulating those writs, against a:

              (1) judge of a district or county court in the court of appeals district; or

              (2) judge of a district court who is acting as a magistrate at a court of
              inquiry under Chapter 52, Code of Criminal Procedure, in the court of
              appeals district.
Because a district clerk is not a judge, “in order for a district clerk to fall within our jurisdictional

reach, it must be shown that the issuance of the writ of mandamus is necessary to enforce our

jurisdiction.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding); see also In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.]

1999, orig. proceeding); In re Revels, 420 S.W.3d 42, 43 (Tex. App.—El Paso 2011, orig.

proceeding); Click v. Tyra, 867 S.W.2d 406, 407 (Tex. App.—Houston [14th Dist.] 1993, orig.

proceeding); Summit Savings Ass'n v. Garcia, 727 S.W.2d 106, 107 (Tex. App.—San Antonio

1987, orig. proceeding). The relief relator seeks does not affect this Court’s jurisdiction; it

affects the jurisdiction of the court of criminal appeals. Thus, this Court lacks jurisdiction to

compel the act the relator requests. We DISMISS the petition for writ of mandamus.




150332F.P05
                                                        /David L. Bridges/
                                                        DAVID L. BRIDGES
                                                        JUSTICE




                                                  –2–